Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adel et al (PGPub 2010/0175033) (Adel).

	Regarding Claim 1, Adel discloses a SCOL target (Fig. 1C), comprising: 
	a single cell having periodic structures (2) at a plurality of layers (12, 15, 13) (Paragraph 31);
	while Adel discloses that the size of the cell is a degree of freedom (Paragraph 31) they fail to explicitly disclose the cell measuring 2 µm by 2 µm or smaller;
	However, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the cell measuring 2 µm by 2 µm or smaller, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Adel with the cell measuring 2 µm by 2 µm or smaller because a smaller cell means a smaller footprint on the workpiece and overall less material to manufacture it. 
Regarding Claim 2, Adel discloses the aforementioned. Further, Adel discloses wherein the periodic structures are at most four pitch bars wide (Fig. 1C). In the figure it shows the number of lines on each layer being at most 4 wide. Further, Adel discloses the number of lines is a matter of design parameters (Paragraph 17).
Regarding Claim 3, Adel discloses the aforementioned but fails to explicitly disclose wherein the periodic structures are two pitch bars wide;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Adel with wherein the periodic structures are two pitch bars wide because one of ordinary skill would seek the optimum number of bars to have on a target and still be functional thus the least amount of bars possible would serve to reduce manufacture costs and time. 
Regarding Claim 4, Adel discloses the aforementioned. Further, Adel discloses the metrology target placed in-die on a corresponding wafer (Paragraph 15). The substrate the target is formed on is the wafer. 
	Regarding Claim 5, Adel discloses the aforementioned. Further, Adel discloses wherein the periodic structures are gratings (Paragraph 33).
	Regarding Claim 6, Adel discloses the aforementioned. Further, Adel discloses at least one intermediate layer (15, Fig. 1C) between the plurality of layers.
	Regarding Claim 7, Adel discloses the aforementioned. Further, the limitation, “wherein the single cell is configured to be illuminated with a spot diameter less than 1 µm,” is intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Thus, the claim is met since the target of Adel is capable of being illuminated by such a spot size. 
	Regarding Claim 8, Adel discloses the aforementioned. Further, the limitation, “wherein a numerical aperture for the spot diameter is greater than 1/3,” is intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Thus, the claim is met since the target of Adel is capable of being illuminated with a spot resulting from a numerical aperture of greater than 1/3. 
	Regarding Claim 9, Adel discloses the aforementioned. Further, the limitation, “wherein the single cell is configured to be illuminated at multiple spot locations,” is intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Thus, the claim is met since the target of Adel is capable of  being illuminated at multiple spot locations.
Regarding Claim 10, Adel discloses the aforementioned. Further, the limitation, “wherein the multiple spot locations are within a pitch of at least one of the periodic structures,” is intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987). Thus, the claim is met since the target of Adel is capable of being illuminated at multiple spot locations wherein the multiple spot locations are within a pitch of at least one of the periodic structures.
Regarding Claim 11, Adel discloses the aforementioned. Further, Adel discloses wherein the periodic structures are aligned (Fig. 1C). As can be seen in the figure the lines are laid out parallel to each other on each layer. Thus, the limitation is met. 
Claim(s) 12 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adel in view of Levinski et al (PGPub 2017/0268869) (Levinski).
	Regarding Claim 12, Adel discloses the aforementioned but fails to explicitly disclose wherein the periodic structures are configured to provide zeroth and first order mixing;
	However, Levinski teaches wherein the periodic structures are configured to provide zeroth and first order mixing (Paragraph 26, Fig. 1, 88 & 92);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Adel with wherein the periodic structures are configured to provide zeroth and first order mixing because such a configuration has the advantages of achieving a superior accuracy in scatterometry overlay measurement, improves tool performance and reduces effect of process variations.
Regarding Claim 13, Adel discloses the aforementioned but fails to explicitly disclose wherein the periodic structures are configured to provide overlap between the zeroth order and the first order in measured signals from the periodic structures;
	However, Levinski teaches wherein the periodic structures are configured to provide zeroth and first order mixing (Paragraph 26, Fig. 1, 88 & 92);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Adel with wherein the periodic structures are configured to provide overlap between the zeroth order and the first order in measured signals from the periodic structures because such a configuration has the advantages of achieving a superior accuracy in scatterometry overlay measurement, improves tool performance and reduces effect of process variations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 26, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886